Citation Nr: 0808408	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  04-36 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1981 to July 
1982, August 1985 to August 1989, and September 1990 to April 
1991.  He also served in the reserves.  The veteran died in 
July 2003.  The appellant is his widow, who has filed a claim 
for service-connected burial benefits.  She has since 
remarried.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied service connection for the cause of 
the veteran's death.

When the case was last before the Board in July 2006, it was 
remanded for additional development.

While further delay is regrettable, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

In a statement submitted by the appellant in August 2006, 
along with a statement that she had no further evidence to 
submit, the appellant specifically indicated that a letter 
supporting her claim from [redacted] should be of 
record.  The appellant then stated that if such letter was 
not of record, she wished to be notified.  

On detailed review of the claims folders, the Board could not 
locate any letter from Mr. [redacted], nor is there any record 
showing that the RO or the AMC notified the appellant of its 
absence.  Moreover, the September 2007 supplemental statement 
of the case does not mention the appellant's statement or the 
missing letter.  Thus, on remand, the appellant should be 
notified that no such letter is contained in the claims file, 
and that she should submit a copy of such.  Alternatively, if 
Mr. [redacted]is a medical professional, she could submit an 
authorization for release of information for such record to 
be requested by VA.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should inform the appellant 
that no letter from [redacted] is 
of record, and therefore, if the appellant 
would like such evidence to be considered 
in conjunction with her claim, she should 
submit it, or if he is a medical provider, 
complete the necessary authorization for 
the RO/AMC to request it.

2.  After the above is completed and 
appropriate response time given, the 
RO/AMC should readjudicate the issue on 
appeal based.  If the benefit sought on 
appeal remains denied, the appellant and 
her representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until she is otherwise 
notified, but she has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



